15 So. 3d 884 (2009)
Althea GALLOWAY, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D08-3948.
District Court of Appeal of Florida, Fifth District.
July 31, 2009.
Rehearing Denied August 21, 2009.
Althea Galloway, Greensboro, N.C., Pro Se.
John D. Maher, Tallahassee, for Appellee.
PER CURIAM.
Althea Galloway appeals an order of the Unemployment Appeals Commission affirming the appeal referee's finding that Ms. Galloway voluntarily left her employment without good cause. As a result, she was denied unemployment benefits. We affirm.
The determination that an employee left employment voluntarily and whether she did so without good cause are questions of fact. Brown v. Unemployment Appeals Comm'n, 820 So. 2d 457 (Fla. 5th DCA 2002). An appeal referee's factual determinations are ordinarily presumed to be correct. Smith v. Unemployment Appeals Comm'n, 823 So. 2d 873 (Fla. 5th DCA 2002). Thus, if there is substantial competent evidence in the record to support the appeal referee's findings, and in particular the finding that Ms. Galloway voluntarily resigned from her employment without good cause, this Court must affirm. Brown, 820 So.2d at 458. The record before us fully supports the finding of the referee that Ms. Galloway voluntarily resigned from her employment without good cause. We cannot reweigh the evidence. Accordingly, we affirm.
AFFIRMED.
MONACO, C.J., PALMER and ORFINGER, JJ., concur.